Case: 16-60267      Document: 00514035371         Page: 1    Date Filed: 06/15/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 16-60267                               FILED
                                  Summary Calendar                         June 15, 2017
                                                                          Lyle W. Cayce
                                                                               Clerk
RIGOBERTO ESCALANTE-RODRIGUEZ,

                                                 Petitioner,

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent.


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A088 655 611


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Rigoberto Escalante-Rodriguez, a native and citizen of Mexico, petitions
for review of the order of the Board of Immigration Appeals (BIA) dismissing
his appeal of the Immigration Judge’s (IJ) denial of his application for
withholding of removal and relief under the Convention Against Torture
(CAT). Escalante-Rodriguez argues that the BIA erred by concluding that he
was ineligible for relief.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60267    Document: 00514035371     Page: 2    Date Filed: 06/15/2017


                                 No. 16-60267

      Because the BIA agreed with the IJ’s conclusions regarding Escalante-
Rodriguez’s eligibility for relief, both the BIA’s and IJ’s decisions are
reviewable. See Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009). Under the
substantial evidence standard, Escalante-Rodriguez must demonstrate that
the evidence is so compelling that no reasonable factfinder could reach a
conclusion contrary to that of the BIA. See id. at 537.
      Escalante-Rodriguez asserts that the evidence supports that he likely
would be persecuted on account of his membership in a particular social group:
Mexican deportees from the United States who are targeted by the Zeta gang
due to their perceived wealth. However, the evidence does not compel a finding
that Escalante-Rodriguez has a well-founded fear of future harm because he
belongs to a particular social group. See id. He has not demonstrated that his
proposed particular social group is cognizable. See Gonzalez-Soto v. Lynch, 841
F.3d 682, 684 (5th Cir. 2016) (per curiam); Orellana-Monson v. Holder, 685
F.3d 511, 518 (5th Cir. 2012). Furthermore, even if his proposed group were
cognizable, the record does not compel the conclusion that his membership in
the group is a central reason that he would be targeted. See Wang, 569 F.3d
at 537; Shaikh v. Holder, 588 F.3d 861, 864 (5th Cir. 2009). Rather, the record
supports that the Zetas have a criminal motive and seek illicit financial gain.
See Garcia v. Holder, 756 F.3d 885, 890 (5th Cir. 2014).
      Similarly, for purposes of relief under the CAT, the evidence does not
compel a finding that Escalante-Rodriguez more likely than not would be
tortured if he returned to Mexico. See 8 C.F.R. § 1208.16(c)(2); Wang, 569 F.3d
at 537. Escalante-Rodriguez has not established that the Zetas likely would
commit abuse that constituted torture, that the Mexican government would
acquiesce to the torture, or that he could not reside safely in some other part
of Mexico.   See 8 C.F.R. §§ 1208.16(c)(2), 1208.18(a)(1); Ramirez-Mejia v.



                                       2
    Case: 16-60267    Document: 00514035371    Page: 3   Date Filed: 06/15/2017


                                No. 16-60267

Lynch, 794 F.3d 485, 493-94 (5th Cir. 2015); Tamara-Gomez v. Gonzales, 447
F.3d 343, 350-51 (5th Cir. 2006). His subjective belief that he or his family
would be tortured by the Zetas does not compel a conclusion different from that
reached by the BIA. See Wang, 569 F.3d at 537.
      The petition for review is DENIED.




                                      3